Citation Nr: 1449525	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to July 1980 and March 1997 to November 2001.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ suggested submission of evidence that had not yet been provided.  A review of the record reveals no assertion, by the Veteran or the Appellant that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.

Unfortunately, the Veteran died in July 2013.  Consequently, in a September 2013 decision, the Board dismissed his appeal regarding the current appellate claim.  However, the Board also noted that this decision did not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  The Veteran's surviving spouse was subsequently recognized as the substituted Appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013), and the Board will proceed accordingly.  

The Board notes that, unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

The Board observes that during his lifetime, the Veteran was represented by the American Legion in his appeal.  In September 2014, the Board informed the Appellant that there was no record of her appointing a representative to assist her with her claim, and informed her of the options, to include appointing a new representative.  She did not respond.  Therefore, the Board will proceed with the Appellant as unrepresented.


FINDING OF FACT

Prior to his death, the Veteran's service-connected disabilities rendered him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.


CONCLUSION OF LAW

The criteria for special monthly compensation, due to the need for regular aid and attendance, are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to SMC Based on the Need for Regular Aid and Attendance or at the Housebound Rate

The Appellant seeks entitlement to special monthly compensation benefits based on the Veteran being housebound as set forth under 38 U.S.C.A. § 1114(s) or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l).  

A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  See 38 U.S.C.A. § 1114(l); 38 U.S.C.A. §1114(s).

SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).

Compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2013). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

Prior to his death, the Veteran was service connected for numerous significant medical conditions, including intervertebral disk disease of the lumbar spine, depression, cervical spine herniated disc, diabetes mellitus, epilepsy, peripheral neuropathy of the bilateral lower extremities, Charcot's syndrome of the right foot, anxiety disorder, diabetic ulcer of the left foot, posttraumatic headaches, and hearing loss of the right ear.  These disabilities were individually rated between 0 percent to 40 percent. 

The pertinent inquiry here is whether the Veteran's service-connected disabilities rendered him unable to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment was necessary.  See 38 C.F.R. § 3.352(a).  

Resolving all reasonable doubt in favor of the Appellant, the Board concludes the Veteran's service-connected disabilities precluded such tasks. 

VA treatment records indicate the Veteran was significantly disabled.  The Veteran's VA treating physician submitted an Aid & Attendance letter in April 2009 indicating that the Veteran required assistance with dressing, bathing, transferring from bed to chair, walking, attending to the wants of nature, and also indicated that he was incontinent of bowel and bladder.  The physician reported that while the Veteran could use his upper extremities, he could not use the lower extremities at all.  The physician opined that the Veteran could not be left alone due to his seizure disorder and needed supervision for medicine compliance.

The records also indicate the Veteran was wheelchair dependent.  See December 2010.  Furthermore, the Veteran's treating physician submitted a statement in July 2009, reporting that the Veteran was only able to ambulate in a wheelchair with his wife's help, and was unable to care for himself due to the wounds on his feet.

The Veteran was afforded a VA examination in February 2010.  It was noted that the Veteran had balance, coordination, and mobility problems related to his right and left foot disabilities.  The examiner indicated that due to the Veteran's service-connected Charcot's syndrome, he was unable to do chores, sports, recreation, or driving; his disability severely affected his ability to shop, and moderately affected his ability to travel and bathe.

The Veteran's treating VA physician submitted a statement received in February 2011, indicating that the Veteran suffered a traumatic brain injury during service and as a result of the injury, he had cognitive dysfunction, posttraumatic headaches and posttraumatic epilepsy.  The physician stated that the Veteran's neuro-cognitive dysfunction was such that he was unable to maintain employment and should be viewed as totally disabled.

The Veteran was afforded a VA examination for his traumatic brain injury in April 2011.  It was noted that he had mild memory loss, mildly impaired visual spatial orientation and required bedrest when he had headaches.  

The Veteran was afforded a VA examination for his seizures in January 2012.  It was noted that he required continuous medication for the seizures, although the Veteran continued to have tremor episodes despite medication.

In short, the medical evidence indicates the Veteran was unable to care for himself without regular aid and attendance due to his service connected disabilities of a seizure disorder, traumatic brain injury, and difficulties with his bilateral lower extremities due to disabilities such as peripheral neuropathy, Charcot's syndrome and diabetic ulcers.

Overall, the Board concludes there is compelling evidence indicating that the Veteran's reliance on his wife for assistance was due to his service-connected disabilities.  The evidence is at least in equipoise and, therefore, the Board concludes entitlement to special monthly compensation for aid and attendance is warranted.

As the compensation at aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


